Case 1:19-cv-16051-RMB-AMD Document 9 Filed 06/26/20 Page 1 of 6 PageID: 120



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

                                   :    CIV. NO. 19-16051 (RMB-AMD)
ARCENIO ABORRESCO,                 :
                                   :
                 Plaintiff         :
                                   :
      v.                           :          OPINION
                                   :
JEFFREY KRANTZ, D.D.S. and         :
ROBERT ZAMRIN, D.D.S.,             :
                                   :
                 Defendants        :

      Plaintiff Arcenio Aborresco (“Plaintiff”), incarcerated in

Southern State Correctional Facility in Delmont, New Jersey, filed

a civil rights complaint on July 30, 2019. (Compl., Dkt. No. 1.)

This Court granted his application to proceed in forma pauperis

under 28 U.S.C. § 1915(a) but dismissed the complaint under 28

U.S.C. §§ 1915(e)(2), 1915A(b) and 42 U.S.C. § 1997e(c)(1) without

prejudice for failure to state a claim. (Opinion, Dkt. No. 5;

Order, Dkt. No. 6.) On November 8, 2019, Plaintiff filed an amended

complaint (Dkt. No. 8) and a motion to appoint pro bono counsel

(Dkt. No. 7.) The Court will screen the amended complaint under 28

U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1). For

the reasons discussed below, the Court dismisses the amended

complaint with prejudice.

I. Sua Sponte Dismissal

      Courts must liberally construe pleadings that are filed pro
Case 1:19-cv-16051-RMB-AMD Document 9 Filed 06/26/20 Page 2 of 6 PageID: 121



se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully    pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted).

      A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may
                                     2
Case 1:19-cv-16051-RMB-AMD Document 9 Filed 06/26/20 Page 3 of 6 PageID: 122



not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II. DISCUSSION

      A. The Amended Complaint

      Plaintiff alleges that on July 11, 2016, at Southern State

Correctional Facility, Robert Zamrin, D.D.S. broke Plaintiff’s

tooth #19 while providing dental services. (Am. Compl., Dkt. No.

8 at 1.) Dr. Zamrin gave Plaintiff Novocaine for pain while

performing a dental procedure but he declined Plaintiff’s request

for a third dose of Novocaine when he was nearly done with the

procedure, which took about five more minutes. (Id. at 2-3.) Dr.

Zamrin took an x-ray of Plaintiff’s mouth to confirm there were no

broken pieces of tooth left in his mouth. (Id.) Dr. Zamrin said

the x-ray did not show any tooth left. (Id.) The following day,

Plaintiff’s face was swollen. (Id. at 3.) He refused to see Dr.

Zamrin and wanted dental treatment outside the prison. (Id.)

      Plaintiff saw Dr. Zamrin again on July 18, 2016, because he

wanted a renewal of his pain medication. (Id. at 4.) Dr. Zamrin

stated that he would not renew Plaintiff’s prescription for pain

medication unless he permitted Dr. Zamrin to treat him. (Id.)

Plaintiff refused. (Id.) He did not see another dentist until

August 29, 2016. (Id.) The dentist performed an x-ray and the root
                                     3
Case 1:19-cv-16051-RMB-AMD Document 9 Filed 06/26/20 Page 4 of 6 PageID: 123



of tooth #19 was still there. (Am. Compl., Dkt. No. 8 at 5-6.)

Plaintiff refused to allow any dentist to treat him without putting

him under general anesthetic, which is not done at the New Jersey

Department of Corrections. (Id.) Plaintiff filed a tort claim in

New Jersey on September 8, 2016, but he never received a response.

(Id. at 6.) Plaintiff also described his dental visit with Dr.

Jeffrey Krantz at C.R.A.F. on May 19, 2016. (Id. at 7.) Plaintiff

believes Dr. Krantz did something wrong when extracting tooth #6

and then lied to him. (Id.) Plaintiff’s gum is disfigured and he

continues to suffer pain at that location. (Id.)

      B. Section 1983 Claims

      A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....

      To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation
                                     4
Case 1:19-cv-16051-RMB-AMD Document 9 Filed 06/26/20 Page 5 of 6 PageID: 124



was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

      The Court will assume, for purposes of screening only, that

Dr.   Krantz    and    Dr.    Zamrin       are     state    actors.     See    Johnson    v.

Stempler,      373    F.     App’x    151,        153-54    (3d   Cir.    2010)    (“West

established that “private prison doctors working under contract

with the government act ‘under color of state law’ for purposes of

§ 1983 and may be sued under that statute”) (quoting West, 487

U.S. at 54-57).

      “Only     ‘unnecessary         and     wanton        infliction     of    pain’     or

‘deliberate      indifference         to     the        serious   medical      needs'    of

prisoners [is] sufficiently egregious to rise to the level of” an

Eighth Amendment violation. Haynes v. Moore, 405 F. App'x 562, 564

(3d Cir. 2011) (quoting Spruill v. Gillis, 372 F.3d 218, 235 (3d

Cir. 2004). “Neither allegations of medical malpractice nor a

disagreement         about     a     course        of     treatment      establishes       a

constitutional violation.” Haynes v. Moore, 405 F. App'x 562, 564

(3d Cir. 2011) (quoting Spruill v. Gillis, 372 F.3d 218, 235 (3d

Cir. 2004).

      As with Plaintiff’s original complaint, Plaintiff’s § 1983

claims   in    the    amended      complaint        sound    in   negligence      and    not

deliberate     indifference.          Because       Plaintiff     has    not    stated    a
                                              5
Case 1:19-cv-16051-RMB-AMD Document 9 Filed 06/26/20 Page 6 of 6 PageID: 125



federal claim, he must bring his state claims in state court

because this Court lacks jurisdiction over state claims. See

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)

(stating federal courts “possess only that power authorized by

Constitution and statute”). Because Plaintiff’s claims sound in

negligence, amendment of the claims under § 1983 is futile.

III. CONCLUSION

      The Court will dismiss the amended complaint with prejudice

for failure to state an Eighth Amendment claim under 42 U.S.C.

1983.



An appropriate order follows.



DATE: June 26, 2020


                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge




                                     6
